Exhibit 10.1 – Amendment No. 4 dated December 30, 2016 to Employment Agreement between Farmers Capital Bank Corporation and Lloyd C. Hillard, Jr., dated December 10, 2012 (as amended by amendment No . 1 dated November 26, 2013, Amendment No. 2 dated December 8, 2014 , and Amendment No. 3 dated December 7, 2015 ) AMENDMENT NO. 4 Dated as of December 30, 2016 to Employment Agreement Between Farmers Capital Bank Corporation and Lloyd C. Hillard, Jr. Dated December 10, 2012 As amended by Amendment No. 1 Dated November 26, 2013, Amendment No. 2 Dated December 8, 2014 and Amendment No. 3 Dated December 7, 2015 Farmers Capital Bank Corporation (“Company”) and Lloyd C. Hillard, Jr. (“Employee”) (Collectively the “Parties”) agree as follows: PRELIMINARY STATEMENT The Parties entered into a certain Employment Agreement dated December 10, 2012, as amended by Amendment No. 1 dated November 26, 2013, Amendment No. 2 dated December 8, 2014 and Amendment No. 3 dated December 7, 2015 (as amended, the “Agreement”). The Parties have agreed to amend the Agreement in the manner set forth below. Section I. Cross-Reference and Definitions . (a) Reference is made to the agreement. Upon and after the effective date of this Amendment all references to the Agreement in that document, or in any related document, shall mean the Agreement as amended by this Amendment. Except as expressly provided in this Amendment, the execution and delivery of this Amendment does not and will not amend, modify or supplement any provision of, or constitute a consent to or waiver of any noncompliance with the provision of, the Agreement, and, except as specifically provided in this Amendment, the Agreement shall remain in full force and effect. (b) Unless otherwise defined herein, terms used in this Amendment which are defined in the Agreement shall have the same meaning herein as therein. Section II.
